OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation.
On the 13th day of October, 1971, the appellant was convicted on his plea of guilty *727for the offense of arson. The imposition of sentence was suspended and appellant was placed on probation. On the 22nd day of February, 1972, a motion to revoke probation was filed alleging a violation of two conditions of probation. At the hearing to revoke, the appellant answered “true” to the allegations that he had violated the conditions of probation. The proof supports the allegations.
Court-appointed counsel on appeal has concluded that the appeal is frivolous. We agree. The record shows that a copy of the brief has been furnished the appellant in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and Gainous v. State, Tex.Cr.App., 436 S.W.2d 137.
The appeal is frivolous. The judgment is affirmed. Absent a showing of good cause, no motion for rehearing will be filed or entertained.